Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Note

	Examiner notes that several of the claims contain clear issues of indefiniteness rejectable under 112(B), however this indication is provided for convenience only and is not the start of substantive prosecution. They are noted for the record to aid in compact prosecution only. 

Note
	During telephone and email exchanges between 12/14/2021 and 12/22/2021 Ex. Michalski attempted to place the case in condition for allowance by amending the claims to include features not seen in the prior art. Applicant refused these proposed amendments, and this action followed. A record of the written communications is attached and is part of the record. 

	These communications do not reflect any allowable subject matter, and no allowable subject matter has been indicated in this case. 


Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 17, drawn to a cutting apparatus with an “area of contact” that moves horizontally.
Group II, claim(s) 18, drawn to a cutting apparatus with an surface of the element is substantially orthogonal.
Group III, claim(s) 19, drawn to a cutting apparatus that has an element “pushed at least partially out of the cutting surface” (which is indefinite).
Group IV, claim(s) 20, drawn to a cutting apparatus including positive method step limitations (which is indefinite) of continuously decreasing the distance between a cutting blade and a receiving section.
Group V, claim(s) 23, drawn to a cutting apparatus with an a protruding part.
Group VI, claim(s) 24, drawn to a cutting apparatus where the Young’s modulus of the cutting blade is larger than the Young’s modulus of the ‘element’.
Group VII, claim(s) 25, drawn to a cutting apparatus with an circular blade moving around an axis being non-coaxial with its own axis.


Group VIII, claim(s) 26, drawn to a cutting apparatus “arranged so that a cut-off part of the food object fulfils a pre-defined criteria” (which is indefinite, as a method step, and also as vague with respect to what structure causes the food to fulfil any criteria).
Group IX, claim(s) 27, drawn to a cutting apparatus including the special technical feature of a conveyor, inter alia.
Group X, claim(s) 28, drawn to the indefinite recitation of a use of an apparatus “such as” for food.
Group XI, claim 30, drawn to a method of cutting food of a specific temperature above 0 degrees Celsius. 

Claims 21, 22, 29 are reasonably consistent in scope with claim 16 and does not constitute a special technical feature, and will be examined along with the elected group. Claim 16 link(s) inventions I-XI.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 16.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-XI lack unity of invention because even though the inventions of these groups require the technical feature of a cutter, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kondo US 4,060,892 which reasonably anticipates claim 16 or is likely to render claim 16 obvious.  Because all the groups lack any overlapping technical feature besides that which is shown to be known, the requirement is set forth to select only one group for continued prosecution. Group I, for instance requires a specific direction of movement, not required in the other groups, and Group II requires a specific orientation of some element not otherwise required, and not having any shared details with the other groups. 
	There is significant search burden in examining wholly divergent special technical features together, since a search for e.g. only non-frozen foods (Group XI), will be completely different to execute than the relative elastic modulus searching and consideration required by Group VI (Claim 24).  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724